DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on August 10, 2017. 
3.	It is acknowledged that as a result of the amendment, claims 1-2, 5-6, 13-14, and 19-20 have been amended. 
4.	Claims 1-20 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment of the claims.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. 10,564880. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:

16738401
10,564, 880
1. A data deduplication method, comprising: receiving an overwrite request from an external device, 
wherein the overwrite request carries a data block and a first address into which the data block is to be stored;

querying whether a quantity of one or more overwrites that correspond to the first
address and that are performed within a time period exceeds a first threshold;










and performing a deduplication operation on the data block when the quantity of the one or more overwrites that correspond to the first address and that are performed within the time period does not exceed the first threshold.

1. A data deduplication method, comprising: receiving an overwrite request sent by an external device, 
wherein the overwrite request carries a data block and a first address into which the data block is to be stored; 

determining whether an overwrite quantity of the first address exceeds a first threshold within a time period [t1 , t2], wherein both t1 and t2 are time points, and wherein t2 is later than t1; 
storing the data block without a deduplication operation when the overwrite quantity of the first address exceeds the first threshold within the time period [t1, t2]; recording the first address into a first record table when the overwrite quantity of the first address exceeds the first threshold within the time period [t1, t2]; 

performing the deduplication operation on the data block when the overwrite quantity of the first address does not exceed the first threshold within the time period [t1, t2]; 
and deleting the first address from the first record table when the overwrite quantity of the first address does not exceed a second threshold within a time period [t2, t3], wherein t3 is a time point later than t2.


Therefore, it would have been obvious to one of ordinary skill in the art of data processing at the time the invention was made to modify the invention as claimed in the instance application by substituting determining whether an overwrite quantity of the first address exceeds a first threshold within a time period [t1 , t2], wherein both t1 and t2 are time points, and wherein t2 is later than t1; storing the data block without a deduplication operation when the overwrite quantity of the first address exceeds the first threshold within the time period [t1, t2]; recording the first address into a first record table when the overwrite quantity of the first address exceeds the first threshold within the time period [t1, t2]; with  querying whether a quantity of one or more overwrites that correspond to the first address and that are performed within a time period exceeds a first threshold; since an omission of an specific time period exceeding a threshold would have not changed the process according to which the method and system as claimed.


Allowable Subject Matter
8.	Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.
9.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to data deduplication and apparatus.  The closest prior arts
Vijayan; Manoj Kumar; et al. (US 20140201171), and Killamsetti et al. (US 8,904,120)
either singularly or in combination, fail to anticipate or render obvious the recited
features: “A data deduplication method, comprising: receiving an overwrite request from an external device, wherein the overwrite request carries a data block and a first address into which the data block is to be stored; querying whether a write-quantity of one or more overwrites that correspond to the first address and that are performed within a time period exceeds a first threshold; and performing a deduplication operation on the data block when the quantity of the one or more overwrites that correspond to the first address and that are performed within the time period does not exceed the first threshold. 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Guo (US2015/0006475) relates to Data deduplication in a file system, specifically by the data deduplication capability may use one or more data deduplication techniques within files (for intra-file redundancy) or across files (for inter-file redundancy) in order to reduce or even minimize storage cost associated with storage of the files or bandwidth cost associated with transfers of the files.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 7, 2022